EXHIBIT 10(xvi)

 

THIS AGREEMENT dated this 27th day of July, 2004

 

BETWEEN

 

McCormick (UK) Limited whose registered office is at Computershare Investor
Services plc, Lochside House, 7 Lochside Ave, Edinburgh Park, Edinburgh EH12 9DJ
(“the Company”)

 

and

 

McCormick & Company, Incorporated whose registered office is at 18 Loveton
Circle, Sparks, Maryland, 21152, USA (“McCormick Inc”)

 

and

 

John C. Molan of Little Birches, Coronation Road, Ascot, Berkshire, SL5 9 LG,
England (“the Executive”)

 

IT IS AGREED as follows:

 

1.             Termination

 

1.1           Subject to Clause 1.5 below, the employment of the Executive with
the Company and all Associated Companies shall terminate on 31 December 2004
(“the Termination Date”).

 

1.2           With effect from 1 January 2004, the Executive will be employed in
the position of Executive Vice President. He will cease to be employed in the
capacity of President - Europe and Asia and will no longer be required to
perform any of the duties or responsibilities specific to that role.

 

1.3           The Executive acknowledges that his duties of confidentiality,
loyalty and fidelity to the Company, McCormick Inc and any other Associated
Company and all implied obligations arising out of his employment by the Company
and any offices held in relation to the Company or any Associated Company shall
remain in force up to and including the Termination Date or the date that the
Executive ceases to hold any such office respectively. The Executive further
agrees that:

 

1.3.1                he shall continue to devote the whole of his time,
attention, skill and ability to the discharge of his duties of employment;

 

1.3.2                he shall comply with all lawful and reasonable instructions
of the Company and McCormick Inc and shall faithfully and diligently perform
such duties and exercise such powers as may be assigned to him or vested in him
by the Company or McCormick Inc;

 

1.3.3                he shall use his best endeavours to assist his successor as

 

1

--------------------------------------------------------------------------------


 

President - Europe, Middle East and Africa and to ensure the effective handover
of responsibility to him;

 

1.3.4                he shall continue to be bound by the Company’s and
McCormick Inc’s policies and procedures; and

 

1.3.5                the Company may require the Executive not to attend at work
and/or not to undertake all or any of his duties during all or any of the period
from now until the Termination Date PROVIDED ALWAYS that the Company shall
continue to pay the Executive’s salary in accordance with Clause 1.4 below.

 

1.4           Provided that the Executive complies with his obligations set out
at 1.3 above, the Executive shall continue to be paid his basic salary, and to
participate in McCormick Inc’s Management Incentive Bonus Plan (“Bonus Plan”)
and McCormick Inc’s Mid-Term Incentive Plan (“Incentive Plan”) from the date of
this Agreement until the Termination Date.

 

1.5           Without prejudice to any other rights or remedies the Company may
have, the Company retains the right to terminate the Executive’s employment
summarily and prior to the Termination Date if the Executive shall at any time:

 

1.5.1                be guilty of dishonesty, or other gross misconduct, or
gross incompetence or wilful neglect of duty; or

 

1.5.2                act in any manner (whether in the course of his duties or
otherwise) which is likely to bring him, the Company or any Associated Company
into disrepute or prejudice the interests of the Company or any Associated
Company; or

 

1.5.3                become bankrupt, apply for or have made against him a
receiving order under Section 286 Insolvency Act 1986, or have any order made
against him to reach a voluntary arrangement as defined by Section 253 of that
Act; or

 

1.5.4                be or become of unsound mind; or

 

1.5.5                be guilty of continuing unsatisfactory conduct or poor
performance of his duties, after having received a written warning from the
Company relating to the same; or

 

1.5.6                be convicted of an indictable offence.

Any delay by the Company in exercising such right to termination shall not
constitute a waiver thereof.

 

1.6           The Company shall have the right to suspend the Executive on full
pay pending any investigation into any potential dishonesty, gross misconduct or
any other circumstances which may give rise to a right to the Company to
terminate pursuant to Clause 1.5 above.

 

1.7           The Executive agrees that he will not at any time after the
Termination Date (or, if terminated early pursuant to Clause 1.5, at any time
after the date on which his employment with the Company and any Associated
Company terminates) represent himself as still having

 

2

--------------------------------------------------------------------------------


 

any connection with the Company or any Associated Company, save as a former
employee for the purpose of communicating with prospective employers or
complying with any applicable statutory requirements.

 

1.8           For the avoidance of doubt, the early termination of the
employment of the Executive with the Company and any Associated Company pursuant
to Clause 1.5 shall not affect the entitlement of the Executive to the sums and
benefits detailed in clauses 2, 3, 4 and 5 of this Agreement, but for the
avoidance of doubt the Executive shall not be entitled to any payment in lieu of
salary, any bonus or any benefits whatsoever for the period from the date of
actual termination pursuant to Clause 1.5 to the Termination Date.

 

2.             Severance Compensation

 

2.1           Provided that the Executive:

 

(i)            does not bring any claims or proceedings relating to his
employment with the Company or any Associated Company against the Company or any
Associated Company or its or their employees, officers or shareholders, whether
in an Employment Tribunal, the High Court, a County Court or otherwise; and

 

(ii)           on or within 7 days of the Termination Date signs a release and
settlement of claims in the form attached to this Agreement at Annex 3;

 

the Company shall on its own behalf, and on behalf of all Associated Companies
without any admission of liability whatsoever, pay to the Executive a sum that
shall be determined by McCormick Inc’s Compensation Committee and notified to
the Executive no later than November 2004 and which shall amount to the sum of
£258,705 (being the Executive’s basic salary as of April 1, 2004) plus an upward
adjustment equal to the amount of the merit increase that McCormick Inc’s
Compensation Committee shall in its absolute discretion assess no later than
November 2004 as being the merit increase that the Executive would have been
awarded had he been in employment with the Company in April 2005; as
compensation in respect of possible claims of the type referred to in Clause 9
below, and in respect of the on-going obligations contained in Clause 12 below.
The Company shall also pay to the Executive a sum equal to £9,300 which
represents the car allowance which would have been paid to the Executive at the
rate of £775 per month had he been in employment with the Company from 1 January
2005 until 31 December 2005. These sums shall be paid within 14 days of the
Termination Date.

 

2.2           £100,000 of the compensation payment referred to in Clause 2.1
above shall be treated firstly as an advance payment of any (a) unfair dismissal
basic award, compensatory award, and/or additional award, and/or (b) any award
under ss. 24 and 25 of the Employment Rights Act 1996 and/or (c) any
compensation awarded arising out of a claim for sex, race or disability
discrimination, except insofar as it has been repaid to the Company under Clause
9.5 below, before being allocated to any other Statutory Employment Protection
Claim, although no admission of liability for any such compensation or awards is
hereby made.

 

3

--------------------------------------------------------------------------------


 

3.             Additional Compensation

 

3.1           Provided that the Executive:

 

(i)            does not bring any claims or proceedings relating to his
employment with the Company or any Associated Company against the Company or any
Associated Company or its or their employees, officers or shareholders, whether
in an Employment Tribunal, the High Court, a County Court or otherwise; and

 

(ii)           on or within 7 days of the Termination Date signs a release and
settlement of claims in the form attached to this Agreement at Annex 3;

 

by way of further compensation for possible claims of the type referred to in
Clause 9 below and without any admission of liability whatsoever,
notwithstanding the termination of his employment, the Company shall also pay to
the Executive a sum equal to the bonus payable under the Bonus Plan for Fiscal
Year 2004, plus a sum equal to the target bonus established by the McCormick Inc
Compensation Committee for Fiscal Year 2005, and a pro rated target bonus for
Fiscal Year 2006 based on one month’s service (1 December 2005 to 31 December
2005). The amount of the pro rated target bonus for Fiscal Year 2006 shall be
determined at the discretion of the McCormick Inc Compensation Committee no
later than November 2004. In addition, the Company shall pay to the Executive,
as required by the rules of the Incentive Plan, a sum equal to the mid-term
incentive bonus to be determined by McCormick Inc’s Compensation Committee for
Performance Cycle 3, which ends on 30 November 2004. The Company shall also pay
to the Executive a pro rated amount of the mid-term incentive bonus for
Performance Cycle 4, which ends on 30 November 2006, pro rated to the
Termination Date. This pro rated amount shall be determined at the discretion of
the McCormick Inc Compensation Committee no later than November 2004. The
Company shall also pay to the Executive a sum equal to the difference between
the pro rated mid-term incentive bonus the Executive would have received under
the Incentive Plan for Performance Cycle 4 if his employment with the Company
had terminated on 31 December 2005 and the pro rated mid-term incentive bonus
which he actually receives under the Incentive Plan for Performance Cycle 4
pursuant to this clause. This sum shall be determined at the discretion of the
McCormick Inc Compensation Committee, subject to Clause 3.2 below, no later than
November 2004. All such sums shall be paid within 14 days of the Termination
Date.

 

3.2           Where payments under Clause 3.1 involve an exercise of discretion
by the McCormick Inc Compensation Committee it shall be assumed that McCormick
Inc achieved 100% of the targets set by the Bonus Plan and the Incentive Plan
for the periods in question. Payments will be subject to deductions for tax and
national insurance.

 

4.             Continuation of Benefits

 

4.1           Provided that the Executive:

 

(i)            does not bring any claims or proceedings relating to his

 

4

--------------------------------------------------------------------------------


 

employment with the Company or any Associated Company against the Company or any
Associated Company or its or their employees, officers or shareholders, whether
in an Employment Tribunal, the High Court, a County Court or otherwise; and

 

(ii)           on or within 7 days of the Termination Date signs a release and
settlement of claims in the form attached to this Agreement at Annex 3;

 

the Company shall, by way of further compensation for possible claims of the
type referred to in Clause 9 below and without any admission of liability
whatsoever, at its own cost, procure that the Executive shall remain covered by
the Company’s life assurance scheme, private medical insurance scheme and
prolonged disability insurance scheme until the earlier of 31 December 2005 and
the date the Executive becomes employed by or provides services to any third
party in any position which benefits from the same or similar benefits. The
Company shall comply with its obligations to the Inland Revenue in respect of
any tax or employee national insurance contributions payable in relation to such
benefits and, to the extent necessary, the Executive shall reimburse the Company
for the same.

 

5.             Stock Options

 

5.1           Provided that the Executive:

 

(i)            does not bring any claims or proceedings relating to his
employment with the Company or any Associated Company against the Company or any
Associated Company or its or their employees, officers or shareholders, whether
in an Employment Tribunal, the High Court, a County Court or otherwise; and

 

(ii)           on or within 7 days of the Termination Date signs a release and
settlement of claims in the form attached to this Agreement at Annex 3;

 

McCormick Inc shall, by way of further compensation for possible claims of the
type referred to in Clause 9 below and without any admission of liability
whatsoever, ensure that the Executive is allotted stock options in accordance
with the relevant McCormick Inc stock option plans during the course of fiscal
year 2005. In calculating the stock options due to the Executive, McCormick Inc
shall ensure that he is treated no less favourably than McCormick Inc executives
of rank similar to that held by the Executive prior to the termination of his
employment.

 

6.             Pension

The Company shall, without any admission of liability whatsoever, use reasonable
endeavours to procure that the trustees of the McCormick (UK) Plc Pension & Life

 

Assurance Scheme and the McCormick (UK) Plc Supplementary Pension Scheme (the
“Pension Schemes”) shall augment the Executive’s pension entitlement under the
Pension Schemes (subject to Inland Revenue limits and to the governing
documentation of the Pension Schemes) so

 

5

--------------------------------------------------------------------------------


 

that he is treated for pension benefit purposes only as if he had continued in
pensionable service under the Pension Schemes for the period to 31 December
2005. The Company shall pay any contributions to the Pension Scheme as may be
necessary for this purpose.

 

7.                     Legal Cost`

 

The Company shall pay the Executive’s legal costs up to a limit of £1000
(inclusive of disbursements and VAT) provided that:

 

7.1        the Executive’s solicitor provides the Company with written
confirmation that such legal costs were incurred solely in advising him
regarding the termination of his employment and the preparation of this
Agreement; and

 

7.2        payment is made by the Company directly to the Executive’s solicitor
against receipt of a copy of an invoice from his solicitor addressed to him.

 

8.                     Compromise Agreement

 

8.1        It is agreed that the Executive’s acceptance of the terms of this
Agreement constitutes a compromise agreement satisfying all of the conditions
relating to compromise agreements under S.203(3) Employment Rights Act 1996 (as
amended), S.77(4A) Sex Discrimination Act 1975 (as amended), S.72(4A) Race
Relations Act 1976, S.9(3) Disability Discrimination Act 1995, S.288 Trade Union
and Labour Relations (Consolidation) Act 1992 (as amended), S.49(4) National
Minimum Wage Act 1998, S.35(3) Working Time Regulations 1998, Schedule 4,
paragraph 2(2) Employment Equality (Religion or Belief) Regulations 2003 and
Schedule 4, paragraph 2(2) Employment Equality (Sexual Orientation) Regulations
2003.

 

8.2        Mr. James Davies of Lewis Silkin Solicitors is a qualified
independent lawyer (“the Adviser”) who has advised the Executive on the terms
and effect of this Agreement and has signed a certificate attached as Annex 1
hereto. The Executive confirms that he has been advised by the Adviser that
there is in force a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claims by the Executive
in respect of any loss arising in consequence of that advice.

 

9.                     Settlement and Waiver

 

9.1           The Executive believes he may have statutory claims, and therefore
could bring proceedings, against the Company, or any Associated Company, or its
or their employees, officers or shareholders, for unfair dismissal in relation
to the termination of his employment with the Company and any Associated
Company.

 

9.2           The Executive agrees to accept the sums and benefits to be given
to him under Clauses 2, 3, 4 and 5 of this Agreement in full and final
settlement of:

 

9.2.1                his prospective entitlement to bring the proceedings
referred to in Clause 9.1

 

6

--------------------------------------------------------------------------------


 

above; and

 

9.2.2                all other claims and rights of action (whether under
statute, common law or otherwise) in any jurisdiction in the world, howsoever
arising, (including but not limited to contractual claims, breach of contract,
tort and the Executive’s prospective entitlement to bring any other Statutory
Employment Protection Claim which could be brought in an Employment Tribunal)
which the Executive has or may have against the Company, McCormick Inc or any
other Associated Company, its or their officers, employees or shareholders,
arising from or connected with the Executive’s employment with the Company or
any Associated Company, the termination thereof or any other matter concerning
the Company or any Associated Company,

 

PROVIDED ALWAYS that this Clause 9.2 shall not apply to any pension rights or
pension benefits which have accrued to the Executive up to the Termination Date.
The Executive hereby agrees that, except for the sums and benefits referred to
in this Agreement, no other sums or benefits are due to him from the Company or
any Associated Company.

 

9.3           The Executive agrees and warrants that the claims and prospective
entitlement to bring proceedings listed in Clause 9.1 above are all of the
statutory claims and prospective entitlement to bring statutory proceedings that
he believes he has, or may have, against the Company, any Associated Company,
its or their employees, officers or shareholders arising out of or in connection
with his employment with the Company, or any Associated Company, including the
termination thereof The Executive further warrants that he has raised with the
Adviser referred to in Clause 9.2 above all facts and issues relevant to his
employment and its termination which could give rise to a statutory complaint,
before entering into this Agreement.

 

9.4           The Executive confirms that he enters into the warranty in Clause
9.3 above, having taken advice from the Adviser, (as confirmed at Clause 8.2
above), on the statutory claims and prospective entitlement to bring statutory
proceedings which he has or may have against the Company, or any Associated
Company, its or their employees, officers or shareholders.

 

9.5           The Company enters into this Agreement in reliance upon the
warranty given by the Executive at Clause 9.3 above.

 

10.           Directorship

 

The Executive shall contemporaneously with the signing of this Agreement resign
in writing from all directorships and other offices (including his membership of
the Management Committee) which he holds with the Company or any Associated
Company in the form set out in the draft letter attached hereto in Annex 2, such
resignations taking effect from 27 January 2004.

 

11.           Company Property

The Executive hereby undertakes to account for and return to the Company on the
Termination Date (or, if terminated early pursuant to Clause 1.2, on the date on
which his employment with the Company and all Associated Companies terminates)
all property (including but not

 

7

--------------------------------------------------------------------------------


 

limited to documents and disks, mobile telephone, credit cards, equipment, keys
and passes) belonging to it or any Associated Company which is or has been in
his possession or under his control. Documents and disks shall include but not
be limited to correspondence, files, e-mails, memos, reports, minutes, plans,
records, surveys, software, diagrams, computer print-outs, floppy disks,
manuals, customer documentation or any other medium for storing information. The
Executive’s obligations under this Clause 11 shall be deemed to include the
return of all copies, drafts, reproductions, notes, extracts or summaries
(howsoever made) of the foregoing. The Executive shall, if requested by the
Company, confirm in writing his compliance with his obligations under this
Clause 11.

 

12.           The Executive’s On-going Obligations

 

In consideration of the payment by the Company to the Executive of the sum set
out in Clause 2.1 above, the Executive hereby agrees:

 

12.1         that by virtue of his position as President - Asia and Europe and
as a director on the Board prior to 27 January 2004, and in his position as
Executive Vice President supporting his successor as President - Europe, Middle
East and Africa subsequent to 27 January 2004, he has or will have had access to
trade secrets and confidential information belonging to the Company or to
Associated Companies and has or will have obtained personal knowledge of and
influence over its or their senior employees and therefore agrees to be bound by
the restraints set out in Annex 4 and that such restrictions and Clause 12.3
below are reasonable and necessary to protect the legitimate business interests
of the Company and its Associated Companies;

 

12,2         that in the event that he is offered employment, consultancy or
other business activities in the period covered by the restraints referred to in
Annex 4, he will deliver to the person making such an offer a copy of that
Annex;

 

12.3         not to divulge or make use of (whether directly or indirectly and
whether for his own or another’s benefit or purposes) any trade secrets or
confidential information including but not limited to such information relating
to strategic business and financial plans, annual budgets and forecasts, sales
and marketing plans, pricing policies and practices, deals and proposed deals
with customers, customer lists, acquisition strategies and information on
prospective targets, technical know-how and processing data, research and
product development plans and projects, source codes, computer systems,
software, designs, formulae, prototypes, and past and proposed business dealings
or transactions belonging to or which relate to the affairs of the Company or
any Associated Company, or any document marked “Confidential” (or with a similar
expression), or any information which the Executive has been told is
confidential or which he might reasonably expect the Company would regard as
confidential or information which has been given in confidence to the Company or
any Associated Company by a third party. This obligation shall apply from the
Termination Date and without limitation in time, but shall not apply to any
disclosures required by law or to any information in

 

8

--------------------------------------------------------------------------------


 

the public domain other than by way of unauthorised disclosure (whether by the
Executive or another person);

 

12.4         that he will, on the request of the Company or any Associated
Company, assist it or them in any threatened or actual litigation concerning it
or them where he has in his possession or knowledge any facts or other matters
which the Company or any Associated Company reasonably considers is relevant to
such legal proceedings (including but not limited to giving
statements/affidavits, meeting with their legal and other professional advisers,
attending any legal hearing and giving evidence) PROVIDED ALWAYS that the
Company or the relevant Associated Company shall reimburse the Executive for
reasonable expenses properly incurred by him in giving such assistance, as are
agreed by the Company;

 

12.5         not to make, or cause to be made, (directly or indirectly) any
derogatory or critical comments or statements (whether orally or in writing)
about the Company or any Associated Company or their respective officers or
employees; and

 

12.6         subject to Clause 12.2 not to disclose (directly or indirectly) to
any person or organisation the existence or contents of this Agreement except to
his professional advisers, the Inland Revenue and his spouse, PROVIDED ALWAYS
that disclosure to his professional advisers and spouse shall be on terms that
they agree to keep the same confidential and PROVIDED ALWAYS, for the avoidance
of doubt, that nothing in this Clause 12.6 shall prevent the Executive from
supplying a copy of this Agreement and the Annexes hereto to any court of
competent jurisdiction, or as otherwise required by law.

 

13.           The Company’s Ongoing Obligations

 

In consideration of the Executive’s undertakings set out in Clause 12 above, the
Company agrees to give to any prospective employer (or employment agency) on
request a fair and reasonable reference concerning the Executive’s employment
with the Company subject always to the Company’s compliance with its obligations
to third parties relating to the giving of references, and provided always that
all such requests (whether oral or in writing) must be directed to McCormick
Inc’s Senior Vice President, Human Relations.

 

14.           Tax Indemnity

 

Save for any tax and national insurance contributions deducted by the Company,
the Executive hereby undertakes to indemnify and hold the Company harmless
against all other taxes and national insurance contributions in respect of the
payments and benefits provided, or to be provided, pursuant to this Agreement,
and all costs, claims, expenses or proceedings, penalties and interest incurred
by the Company which arise out of or in connection with any liability to pay (or
deduct) tax or national insurance contributions in respect of such payments and
benefits.

 

9

--------------------------------------------------------------------------------


 

15.           Definition

 

For the purposes of this Agreement the following words and phrases shall have
the meanings set out below:

 

15.1         An “Associated Company” includes McCormick Inc., the Company and
any other firm, company, business entity or other organisation:

 

15.1.1              which is directly or indirectly controlled by McCormick Inc.
or the Company; or

 

15.1.2              which directly or indirectly controls McCormick. Inc or the
Company; or

 

15.1.3              which is directly or indirectly controlled by a third party
who also directly or indirectly controls McCormick. Inc or the Company; or

 

15.1.4              of which McCormick Inc. or the Company or any Associated
Company is a partner; or

 

15.1.5              of which McCormick Inc. or the Company or any Associated
Companies referred to in Clauses 15.1.1 to 15.1.4 above owns or has a beneficial
interest (whether directly or indirectly) in 20% or more of the issued share
capital or 20% or more of the capital assets.

 

15.2         All references in this Agreement to McCormick Inc., the Company or
any Associated Companies shall include any successor in title or assign of
McCormick Inc., the Company or any of the Associated Companies.

 

15.3         “Board” means the Board of Directors of McCormick Inc.

 

15.4         “Control” has the meaning set out in S.416 Taxes Act 1988 (as
amended).

 

15.5         “Statutory Employment Protection Claim” means any claim under the
Employment Rights Act 1996 (as amended), Sex Discrimination Act 1975 (as
amended), Equal Pay Act 1970 (as amended), Race Relations Act 1976, Disability
Discrimination Act 1995, Transfer of Undertakings (Protection of Employment)
Regulations 1981 (as amended), Working Time Regulations 1998 (as amended),
Art.141 of the EC Treaty, Equal Pay Directive No 75/117, other EU Directives,
Trade Union & Labour Relations (Consolidation) Act 1992 (as amended), National
Minimum Wage Act 1998, Public Interest Disclosure Act 1998, the Data Protection
Act 1998, the Fixed Term Employees (Prevention of Less Favourable Treatment)
Regulations 2002 the Employment Act 2002, the Employment Equality (Religion or
Belief) Regulations 2003 and the Employment Equality (Sexual Orientation)
Regulations 2003.

 

16.           Severability

 

The various provisions and sub-provisions of this Agreement are severable and if
any provision or identifiable part thereof is held to be unenforceable by any
court of competent jurisdiction then such unenforceability shall not affect the
enforceability of the remaining provisions or identifiable parts thereof in this
Agreement.

 

10

--------------------------------------------------------------------------------


 

17.           Entire Agreement

 

The terms of this Agreement constitute the entire agreement and understanding
between the parties hereto and it supersedes and replaces all prior
negotiations, agreements, arrangements or understandings (whether implied or
expressed, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

 

18.           Miscellaneous

 

18.1         This Agreement is governed by English Law and the parties hereby
submit to the exclusive jurisdiction of the English Courts.

 

18.2            Headings are inserted for convenience only and shall not affect
the construction of this Agreement.

 

SIGNED by or on behalf of the parties on the date first above written:

 

 

/s/      Iwan Williams

 

 

For and on behalf of McCormick (UK) Limited

 

 

 

/s/      Karen D. Weatherholtz

 

 

For and on behalf of McCormick & Company

 

 

 

 

 

/s/      John C. Molan

 

 

John C. Molan

 

 

11

--------------------------------------------------------------------------------


 

ANNEX 1

 

ADVISER’S CERTIFICATE PURSUANT TO CLAUSE $

 

I, James Davies, confirm that John C. Molan of Little Birches, Coronation Road,
Ascot, Berkshire, SL5 9LG, England (“the Executive”) has received independent
legal advice from me on the terms and effect of this Agreement in accordance
with the provisions of Sections 203(3) Employment Rights Act 1 996 (as amended),
Section 77(4A) Sex Discrimination Act 1975 (as amended), Section 72(4A) Race
Relations Act 1976, Section 9(3) Disability Discrimination Act 1995, Section 288
Trade Union and Labour Relations (Consolidation) Act 1992 (as amended), Section
35(2) Working Time Regulations 1998 (as amended) and Section 49(4) National
Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court, who holds
a valid practising certificate and whose Firm, Lewis Silkin Solicitors, is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of claims by the
Executive in respect of any loss arising in consequence of such advice that I
have given to the Executive in connection with the terms and effect of this
Agreement.

SIGNED:

 

/s/James Davies

 

DATED:

27 / 07 / 04

 

James Davies

 

Solicitor

 

 

12

--------------------------------------------------------------------------------


 

ANNEX 2

 

FORMAT OF LETTER RESIGNING FROM DIRECTORSHIPS/OTHER OFFICES

 

The Board of Directors

 

 

McCormick & Company, Inc

 

 

18 Loveton Circle

 

[Date]

 

Sparks

 

 

Maryland 21152

 

 

USA

 

 

 

Dear Sirs

 

Resignation from directorships and other offices

 

I write to confirm my resignation, with effect from 27 January 2004, of my
directorship on McCormick & Company, Inc’s main Board of Directors.

 

I further confirm that I have no cause of action against the Company, McCormick
& Company, Inc or any Associated Companies (as defined in Clause 15 of the
Severance Agreement entered into between me and McCormick (UK) Limited and
McCormick & Company, Inc dated July 27, 2004) or its or their respective
officers or employees, and hereby waive all and any such claims against it or
them, arising from or connected with the above resignations.

 

Yours faithfully

 

 

/s/ John C. Molan

 

John C. Molan

 

13

--------------------------------------------------------------------------------


 

ANNEX 3

 

FORM OF RELEASE ANT) SETTLEMENT OF CLAIMS

 

Without prejudice to the generality of the settlement and waiver I agreed to in
Clause 9 of the Agreement entered into between McCormick (UK) Limited, McCormick
and Company, Inc and myself dated July 27, 2004 (“the Agreement”), I now confirm
that I accept in any event the sums and benefits to be paid to me on the terms
and subject to the conditions set out in the Agreement in full and final
settlement of all claims and rights of action (whether under statute common law
or otherwise) in any jurisdiction in the world, howsoever arising, (including
but not limited to contractual claims, breach of contract, tort and statutory
employment protection claims) which I have or may have against McCormick (UK)
Limited, McCormick and Company, Inc or any other Associated Company (as defined
in the Agreement referred to above), it or their officers, employees or
shareholders, a rising from or connected with my employment with McCormick (UK)
Limited or any other Associated Company, the termination thereof, or any other
matter concerning McCormick (UK) Limited or any Associated Company.

 

I hereby agree that except for the sums of benefits referred to in the
Agreement, no other sum or benefits are due to me from McCormick (UK) Limited or
any Associated Company.

 

I agree that, in the event that I bring any claims or proceedings, whether
statutory or otherwise, relating to my employment with the Company or any
Associated Company, or the termination thereof, against the Company, any
Associated Company, its or their employees, officers or shareholders, whether in
an Employment Tribunal, the High Court, a County Court or otherwise (excluding
claims relating to any pension rights or pension benefits which have accrued to
me up to the Termination Date, as defined in the Agreement), I will repay to the
Company on demand and in full the sums and benefits paid to me pursuant to the
Agreement, less any statutory redundancy payment paid.

 

 

 

John C. Molan

 

 

 

31 December 2004

 

14

--------------------------------------------------------------------------------


 

ANNEX 4

 

RESTRICTIVE COVENANTS

 

1.             Non-Competition

 

The Executive hereby agrees that he shall not (without the consent in writing of
the Board) for a period of six months immediately following the Termination Date
within the Prohibited Area and whether on his own behalf or in conjunction with
or on behalf of any other person, firm, company or other organisation, (and
whether as an employee, director, principal, agent, consultant or in any other
capacity whatsoever,) in competition with the Company be directly or indirectly
(i) employed or engaged in, or (ii) perform services in respect of, or (iii) be
otherwise concerned with the research into, the development, manufacture,
distribution, sale or marketing of spices, herbs, seasonings or flavourings for
the retail food service or industrial market or any other product which is of
the same or similar type to any product researched, or developed, or
manufactured, distributed or sold, or marketed by the Company during the twelve
months immediately preceding the Termination Date PROVIDED ALWAYS that the
provisions of this paragraph 1 shall apply only in respect of products with
which the Executive was either personally concerned or for which he was
responsible whilst employed by the Company during the twelve months immediately
preceding the Termination Date.

 

2.             Non-Solicitation of Customers

 

The Executive hereby agrees that he shall not for a period of nine months
immediately following the Termination Date whether on his own behalf or in
conjunction with or on behalf of any person, company, business entity or other
organisation (and whether as an employee, director, principal, agent, consultant
or in any other capacity whatsoever), directly or indirectly (i) solicit or,
(ii) assist in soliciting, or (iii) accept, or (iv) facilitate the acceptance
of, or (v) deal with, in competition with the Company, the custom or business of
any Customer or Prospective Customer :

 

2.1        with whom the Executive has had material contact or dealings on
behalf of the Company during the twelve months immediately preceding the
Termination Date; or

 

2.2        for whom the Executive was, in a management capacity on behalf of the
Company, directly responsible during the twelve months immediately preceding the
Termination Date.

 

3.             Non-Solicitation of Employees

 

The Executive hereby agrees that he will not for a period of nine months
immediately following the Termination Date either on his own behalf or in
conjunction with or on behalf of any other person, company, business entity, or
other organisation (and whether as an employee, principal, agent, consultant or
in any other capacity whatsoever), directly or indirectly:

 

15

--------------------------------------------------------------------------------


 

3.1           (i) induce, or (ii) solicit, or (iii) entice or (iv) procure, any
person who is a Company Employee to leave the Company’s or any Associated
Company’s employment (as applicable);

 

3.2           be personally involved to a material extent in (i) accepting into
employment or (ii) otherwise engaging or using the services of, any person who
is a Company Employee.

 

4.             Interference with Suppliers

 

The Executive hereby agrees that he shall not, whether on his own behalf or in
conjunction with or on behalf of any person, company, business entity or other
organisation, (and whether as an employee, director, agent, principal,
consultant or in any other capacity whatsoever), directly or indirectly (i) for
a period of nine months immediately following the Termination Date and (ii) in
relation to any contract or arrangement which the Company has with any Supplier
for the exclusive supply of goods or services to the Company and/or to its
Associated Companies, for the duration of such contract or arrangement:

 

4.1           interfere with the supply of goods or services to the Company from
any Supplier;

 

4.2           induce any Supplier of goods or services to the Company to cease
or decline to supply such goods or services in the future.

 

5.                             Associated Companies

 

5.1        The provisions of paragraphs 5.2 and 5.3 below shall only apply in
respect of those Associated Companies (i) to whom the Executive gave his
services, or (ii) for whom he was responsible, or (iii) with whom he was
otherwise concerned, in the twelve months immediately preceding the Termination
Date.

 

5.2        Paragraphs 1, 2, 3, 4 and 6 in this Annex 4 shall apply as though
references to the “Associated Company” were substituted for references to the
“Company”. The obligations undertaken by the Executive pursuant to this Annex 4
shall, with respect to each Associated Company, constitute a separate and
distinct covenant and the invalidity or unenforceability of any such covenant
shall not affect the validity or enforceability of the covenants in favour of
the Company or any other Associated Company.

 

5.3        In relation to each Associated Company referred to in paragraphs 5.1
and 5.2 above, the Company contracts as trustee and agent for the benefit of
each such Associated Company. The Executive agrees that, if required to do so by
the Company, he will enter into covenants in the same terms as those set out in
paragraphs 1, 2, 3, 4 and 6 hereof directly with all or any of such Associated
Companies, mutatis mutandis. If the Executive fails, within 7 days of receiving
such a request from the Company, to sign the necessary documents to give effect
to the foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Executive, to execute all such documents as
are required to give effect to the

 

16

--------------------------------------------------------------------------------


 

foregoing, on his behalf.

 

6.             Definition,

For the purposes of this Annex 4, the following words and cognate expressions
shall have the meanings set out below:

 

6.1           “Associated Company”, “Board” and “Company” shall have the
meanings set out in the Agreement attached hereto, and shall include their
successors in title and assigns (as applicable).

 

6.2           “Company Employee” means any person who was employed by (i) the
Company or (ii) any Associated Company, for at least 6 months prior to and on
the Termination Date and with whom the Executive had material contact or
dealings in performing his duties of his employment (including his position as
director on the Board) and who was a director level employee.

 

6.3           “Customer” shall mean any person, firm, company or other
organisation whatsoever to whom the Company has supplied goods or services.

 

6.4           “Prohibited Area” means the United Kingdom, the USA, Canada,
Europe and Asia provided that the Executive has been responsible (whether alone
or jointly with others), concerned or active on behalf of the Company (in his
capacity as Executive Vice President, as a director on the Board or otherwise)
for the country concerned during any part of the twelve months immediately
preceding the Termination Date.

 

6.5           “Prospective Customer” shall mean any person, firm, company or
other organisation with whom the Company has had any negotiations or material
discussions regarding the possible supply of goods or services by the Company.

 

6.6           “Supplier” means any person, company, business entity or other
organization whatsoever who:

 

6.6.1                has supplied goods or services to the Company during any
part of the twelve month immediately preceding the Termination Date; or

 

6.6.2                has agreed prior to the Termination Date to supply goods or
services to the Company to commence at any time in the twelve months following
the Termination Date; or

 

6.6.3                as at the Termination Date, supplies goods or services to
the Company under an exclusive contract or arrangement between that Supplier and
the Company.

 

6.7           “Termination Date” shall mean 31 December 2004.

 

17

--------------------------------------------------------------------------------